DETAILED ACTION

Notice of AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
 	The previously issued objections are hereby withdrawn in view of amended claims 2 and 17.

 	The Applicant’s arguments with respect to claims #1, 3-9, 16, and 18-20 in the reply filed on November 11, 2021 have been carefully considered, and are persuasive.  A Notice of Allowability is forthwith issued in the present Office Action.

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Joseph Lutz, Registration #43,765, on February 22, 2022.
	
	(Claim 1: Currently Amended) An integrated circuit (IC) package, comprising:
a die, including a pad layer structure on back-end-of-line layers on a substrate, a metallization routing layer on the pad layer structure, and a first under bump metallization layer on the metallization routing layer;
a patterned seed layer on a surface of the die to contact the first under bump metallization layer;
a first package bump on the first under bump metallization layer;
a first passivation layer on the metallization routing layer;
a second passivation layer on the first passivation layer;
a second under bump metallization layer on the second passivation layer to contact the metallization routing layer;
a second package bump on the second under bump metallization layer, in which the patterned seed layer couples the first under bump metallization layer to the second under bump metallization layer.
	
(Claims 10-15: Cancelled)

	(Claim 16: Currently Amended) An integrated circuit (IC) package, comprising:
a die, including a pad layer structure on back-end-of-line layers on a substrate, means for routing on the pad layer structure, and a first under bump metallization layer on the routing means;
a patterned seed layer on a surface of the die to contact the first under bump metallization layer;

a first passivation layer on the routing means;
a second passivation layer on the first passivation layer;
a second under bump metallization layer on the second passivation layer to contact the routing means;
a second package bump on the second under bump metallization layer, in which the patterned seed layer couples the first under bump metallization layer to the second under bump metallization layer to short the first package bump to the second package bump.

Allowable Subject Matter
 	Claims #1, 3-9, 16, and 18-20 are allowed.
 The following is an examiner’s statement of reasons for allowance: prior art fails to teach or suggest “a patterned seed layer . . . a second package bump on the second under bump metallization layer, in which the patterned seed layer couples the first under bump metallization to the second under bump metallization” (claim 1), and “a second package bump on the second under bump metallization layer, in which the patterned seed layer couples the first under bump metallization layer to the second under bump metallization layer to short the first package bump to the second package bump” (claim 16).
		As to claim 1, Paek et al. (U.S. Patent Publication No. 2016/0189980 A1), hereafter “Paek”, teaches a die 120 including a pad layer structure 124 on back-end-of-layers 111 on a substrate 114, a metallization routing layer 113 on the pad layer structure, and a first under bump metallization layer (right most 116) on the metallization routing layer; a first package bump 150 on the first under bump metallization layer; a first passivation layer 112 on the inter alia, a second package bump on the second under bump metallization layer.
		On the other hand, Pu et al. (U.S. Patent Publication No. 2006/0160348 A1), hereafter “Pu”, teaches a patterned seed layer 330 which is patterned to define under bump metallization layers 331, 332 to form a grounding layer.  See Pu, FIG. 3D, ¶ [0026].  Because Pu’s patterned seed layer is a same layer as the under bump metallization layers, it cannot be combined with Paek.
		Similar reasons for allowability also apply to claim 16.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art Not Relied Upon
 	The following prior art is not relied upon but is made of record:
Dadvand et al. (U.S. Patent Publication No. 2019/0088608 A1)




Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SUBERR L CHI/Primary Examiner, Art Unit 2829